Case 1:15-cv-03636-GBD Document118 Filed 06/01/20 Pagelofl

 

 

   
    

 

 

 

= 9
USDC SDNY i
DOCUMENT i \
UNITED STATES DISTRICT COURT FLEC TRONICALL N FILED; "
SOUTHERN DISTRICT OF NEW YORK DOC #
Porat sess sre s see eee eee ee on IDATE FILED: JUN 0.1
LOCKHEAD MARTIN CORPORATION, @ Maryland

 

 

corporation,

Plaintiff, : ORDER
-against- : 15 Civ. 3636 (GBD)
GLENCORE, LTD, individually and d/b/a Clarendon, — :
Ltd, :
Defendant. :
a xX

GEORGE B. DANIELS, United States District Judge:

The June 2, 2020 conference is adjourned to August 11, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

June 1, 2020

zip B. DANIELS
ed Sfates District Judge

 

 
